DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/295,505 filed on March 07, 2019.

Notice of Pre-AIA  or AIA  Status 

The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgment
The communication filed on 01/08/2021, responding to the Office action mailed on 11/16/2020, has been entered.  The present Office action is made with all the suggested amendments and communications being fully considered.  Accordingly, pending in this Office action are claims 1-8, 13-16, and 19-21.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rupam Bhar, Reg. No. 65,151 on 02/19/2021.
The application has been amended as follows: 
In the claims:
Amend claim 1 to read as follows:
A structure, comprising:
a plurality of deep trench capacitors formed in a silicon on insulator (SOI) substrate, each of the plurality of deep trench capacitors having a fin structure including epitaxial material comprising semiconductor material over exposed sidewalls of fin structures and semiconductor material of SOI fins each of which have ends in contact with respective fin structures of the deep trench capacitors, a gate structure extending directly on a top surface of the SOI fins, and sidewalls on the gate structure comprise insulator material,
wherein the fin structure of the deep trench capacitors extends above a top surface of the SOI substrate,
a portion of the deep trench capacitors below the fin structure includes a dielectric material lining a trench, a metal layer on the dielectric material, and remaining portions of the trench filled with polysilicon material, in contact with the epitaxial material of the fin structure of the deep trench capacitors,
the gate structure comprises a gate dielectric material directly on a buried oxide layer, a second semiconductor material directly on the gate dielectric material, a capping material directly on the second semiconductor material, sidewall materials directly on the capping material, the second semiconductor material, and the gate dielectric material of the gate structure, and the fin structures are polysilicon formed in direct contact with the SOI fins using the epitaxial material to provide a connection between the SOI fins and a top surface and side surfaces of the fin structures, and the polysilicon material is between the metal layer and the dielectric material in the deep trench capacitors.

The application has been amended as follows: 
In the claims:
Cancel claim 21.

Allowable Subject Matter           
Claims 1-8, 13-16, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record Beaudoin (US 2013/0320423) and Krishnan (US 2011/0298089) disclose most aspects of the claimed invention.  However, regarding claim 1, they do not disclose that the epitaxial material provides a connection between the SOI fins and a top surface and side surfaces of the fin structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for 

/Nelson Garces/
Primary Examiner, Art Unit 2814